 


114 HRES 24 IH: Amending the Rules of the House of Representatives to require a reading of the names of members of the Armed Forces who died in the previous month as a result of combat.
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 24 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2015 
Mr. Cartwright (for himself, Mr. Stivers, Mrs. Napolitano, Mr. McDermott, Ms. Bordallo, Mr. McGovern, Ms. Jackson Lee, Mr. Cramer, Mr. Mullin, Mr. LaMalfa, Mr. Sean Patrick Maloney of New York, Mr. Foster, Mr. Pascrell, Mr. Veasey, Ms. Norton, Mr. Peters, Mr. Conyers, Mr. Boustany, Mr. Gibson, Mr. Carson of Indiana, Mr. Castro of Texas, Mr. Rothfus, Mr. Crawford, Mr. Goodlatte, Mr. Guinta, Mr. Honda, Mr. Israel, Mr. Jones, Mr. King of Iowa, Mr. Neal, Mr. Poe of Texas, Ms. Tsongas, Mr. Stewart, Mr. Gowdy, Mrs. Love, Mr. Zeldin, Mr. Meadows, Mr. Roe of Tennessee, Mr. Woodall, Mr. Barletta, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to require a reading of the names of members of the Armed Forces who died in the previous month as a result of combat. 
 
 
That  
(a)clause 1 of rule XIV of the Rules of the House of Representatives is amended by adding after the third item the following new item: 
 
Fourth.On the first legislative day of each month, a reading of the names of members of the Armed Forces who died in the previous month as a result of combat.. 
(b)Clause 1 of rule XIV is amended by redesignating the fourth through the ninth items as the fifth through the tenth items. 
(c)Rule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
7.The Speaker shall not read the name of any member of the Armed Forces under clause 1 if any family member informs the Speaker that the family member does not wish to have the name of that individual read. . 
 
